IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DANIEL HODGES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1911

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 20, 2017.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Daniel Hodges, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Appellant is warned that the filing of any other pleadings

deemed by the court to be meritless may result in sanctions, including but not

limited to a prohibition on pro se filings and a referral to the Department of
Corrections for disciplinary action under section 944.279, Florida Statutes. See

State v. Spencer, 751 So. 2d 47 (Fla. 1999).


ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




                                         2